Adlow, C.J.

On the petition to establish a report filed by the defendant, it appears that at a hearing held by the judge who heard the original action, counsel for both parties appeared and in open court agreed on the form in which the report should be prepared. Counsel for the defendant was directed to prepare the report in the agreed form. This he failed to do, and the court was within its *12rights in refusing to allow the report because of a material variance from the agreed version.
Harry J. Williams and George C. Strong, both of Boston for the Petitioner.
Selwyn P. Shine of Boston for the Respondent.
Aside and apart from these considerations, no honestly arguable legal issue is presented by the report which represents the defendant’s version of the facts in issue. At the time the bill in litigation was incurred by the defendant the plaintiff corporation was doing business under the trade name of Esso Standard Oil Company, a fact which was on record in the office of the Secretary of State of the Commonwealth since February 24, i960. It being admitted that the goods were received by the defendant and that the bills are unpaid, the defense raised is frivolous and obviously calculated to defeat an honest claim. Petition denied.